United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, TRENTON
PROCESSING & DISTRIBUTION CENTER,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0777
Issued: October 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 25, 2019 appellant, through counsel, filed a timely appeal from a
September 28, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left elbow
condition causally related to the accepted March 4, 2014 employment incident.
FACTUAL HISTORY
On March 12, 2014 appellant, then a 55-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on March 4, 2014 she injured her left elbow when she hit
it on a “pie rack” while in the performance of duty. She did not stop work.
In a report dated March 13, 2014, Dr. Marcel Stern, a Board-certified internist, noted
appellant’s date of injury as March 4, 2014, and reported the history of injury as “she lifted a tray
of mail to the upper shelf” and “banged her left elbow on a metal rod.” He diagnosed status post
contusion, sprain and strain of left elbow with lateral epicondylitis, and tendinitis. Dr. Stern
provided work restrictions.
On March 24, 2014 the employing establishment issued an authorization for examination
and medical treatment (Form CA-16).4
OWCP also received an attending physician’s report, Part-B of the Form CA-16, dated
March 13, 2014, which noted that appellant had hit her left elbow on a metal tray. The other
findings in the report and the physician’s signature are illegible.
A series of duty status reports (Forms CA-17) were received dated from March 13 through
August 26, 2014 which noted appellant’s history of injury as “lifting a tray of mail from a pie rack
to top rack and hit left elbow.” Appellant’s work restrictions were provided.
In a report dated March 25, 2014, Dr. Arvind Patel, a Board-certified internist, related
appellant’s examination findings and diagnosed status post contusion and sprain and strain of left
elbow with lateral epicondylitis. He noted that appellant could perform light-duty work with
restrictions.
In a series of reports dated April 2, April 16, May 14, and June 4, 2016, Dr. Stern noted
appellant’s history of injury, and physical examination findings. He continued to diagnose
persistent left elbow lateral epicondylitis, and provide work restrictions.
In a series of reports dated June 24, July 15, August 5, August 26, and September 16, 2014,
Dr. Franklin Chen, a Board-certified orthopedic surgeon, reviewed appellant’s history of injury
and physical examination findings. In his June 24, 2014 report, he noted that x-rays of appellant’s
elbow revealed incidental calcification to medial and lateral elbow, and diagnosed left elbow
epicondylitis. In his July 15, August 5, and August 26, 2014 reports, Dr. Chen noted that, based
on a July 5, 2014 magnetic resonance imaging (MRI) scan, appellant displayed severe common
extensor tendinitis with partial tearing of the deep fibers, and small joint, effusion. In each report,
he related that, based on appellant’s history of injury and examination findings, it was within

4

The record reflects that the employing establishment issued additional Forms CA -16 authorizing medical
treatment on June 24 and September 16, 2014. These forms are largely illegible.

2

medical probability that her current orthopedic complaints were causally related to her
employment injury.
In a report dated March 16, 2016, Dr. David Weiss, an osteopath Board-certified in
orthopedic surgery, performed a schedule award impairment evaluation of appellant’s left upper
extremity and left lower extremity. Regarding the left elbow he diagnosed chronic lateral
epicondylitis of the left elbow. Dr. Weiss opined that appellant’s employment-related injuries of
July 22, 2005, September 26, 2010, February 10, 2013, March 28, 2013, and March 4, 2014 were
the competent producing factors of her objective diagnoses.
In a development letter dated July 26, 2017, OWCP advised appellant that when her claim
was submitted it appeared to be a minor injury that necessitated minimal or no lost time from work
and payment of a limited amount of medical expenses had been administratively approved. It
explained that her claim was being reopened for consideration because she filed a claim for wage
loss pursuant to a schedule award impairment rating. OWCP further informed appellant of the
deficiencies of her claim, advised her of the type of factual and medical evidence needed, and
provided a questionnaire for her completion. It afforded her 30 days to submit the necessary
evidence. No response was received.
By decision dated November 29, 2017, OWCP denied appellant’s claim finding that the
evidence submitted was insufficient to establish that the alleged incident occurred as described,
and that she had not submitted sufficient medical evidence to establish a diagnosed medical
condition causally related to the alleged employment incident. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
On December 5, 2017 appellant, through counsel, requested a telephonic hearing regarding
OWCP’s November 29, 2017 decision. A hearing before an OWCP hearing representative was
held on May 9, 2018. Appellant testified at the hearing that her left elbow injury occurred as she
lifted a tray of mail to place it on a top rack, and she hit her left elbow on a connected rack.
By decision dated July 9, 2018, OWCP’s hearing representative affirmed the
November 29, 2017 decision finding that the evidence of record lacked a report from a physician
containing a history of injury, a firm diagnosis, and a discussion, with rationale, of the relationship
between the two.
On July 18, 2018 appellant, through counsel, requested reconsideration of the July 9, 2018
decision. She submitted additional medical evidence along with her request.
In an unsigned hospital report dated March 12, 2014, the treating physician indicated that
appellant injured her left elbow on a metal cage while at work. In addition, it noted that she had
elbow tenderness laterally and along the lateral epicondyle, no edema, no swelling, and full range
of motion. Appellant was diagnosed with left elbow contusion.
By decision dated September 28, 2018, OWCP denied modification of the July 9, 2018
decision as appellant had not met her burden of proof to establish that her diagnosed left elbow
conditions were causally related to the accepted employment incident.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 8
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established. 9
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. 10 Second, the employee must submit evidence, generally
only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.11
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence. 12 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factor(s) identified by the
employee.13 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.14
5

Supra note 2.

6

R.C., Docket No. 18-1146 (issued August 12, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
7

L.E., Docket No. 19-0470 (issued August 12, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

L.E., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

10

R.C., supra note 6; D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB
364 (2006).
11

L.E., supra note 7; B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J.
Carlone, 41 ECAB 354 (1989).
12
M.K., Docket No. 19-0428 (issued July 15, 2019); L.D., Docket No. 17-1581 (issued January 23, 2018);
Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
13

L.E., supra note 7; M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J.
Woodhams, 41 ECAB 345 (1989).
14

R.C., supra note 6; James Mack, 43 ECAB 321 (1991).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left elbow
condition causally related to the accepted March 4, 2014 employment incident.
Appellant submitted a series of reports from Dr. Stern who noted appellant’s history of
injury, and diagnosed persistent left elbow lateral epicondylitis status post contusion, sprain and
strain of left elbow with lateral epicondylitis, and tendinitis. Dr. Stern did not, however, address
the issue of causal relationship. Medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value regarding the issue of causal
relationship.15
Similarly, Dr. Patel provided diagnoses of appellant’s left elbow condition and noted work
restrictions, but offered no opinion causally relating the diagnoses to the March 4, 2014
employment incident. As such his report is insufficient to establish appellant’s claim.16
OWCP also received a series of reports from Dr. Chen who noted that x-rays revealed
incidental calcification of appellant’s medial and lateral elbow, and diagnosed left elbow
epicondylitis. In Dr. Chen’s July 15, August 5, and 26, 2014 reports, he noted that, based on a
July 5, 2014 magnetic resonance imaging (MRI) scan, appellant displayed severe common
extensor tendinitis with partial tearing of the deep fibers, small joint effusion. In each report, he
related that, based on the patient’s history and examination, it was within medical probability that
her current orthopedic complaints were causally related to her employment injury. Although
Dr. Chen’s reports contain an affirmative opinion on causal relationship, the Board finds that they
do not contain sufficient medical rationale explaining how the mechanism of injury caused or
contributed to appellant’s left elbow conditions. The Board has found that medical evidence that
states a conclusion, but does not offer any rationalized medical explanation regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship. 17 Because
Dr. Chen did not provide a reasoned opinion explaining how, physiologically, the March 4, 2014
employment incident caused or contributed to appellant’s left elbow condition, his reports are
insufficient to establish her claim.
Appellant also submitted a report from Dr. Weiss, who diagnosed inter alia chronic lateral
epicondylitis to the left elbow. Dr. Weiss opined that the employment-related injuries of July 22,
2005, September 26, 2010, February 10, March 28, 2013, and March 4, 2014 were the competent
producing factors of her objective diagnoses. As previously discussed, the Board has found that
medical evidence that provides a conclusion, but does not offer a rationalized medical explanation
regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.18
Because Dr. Weiss’ report did not provide sufficient rationalized medical

15

D.H., Docket No. 17-1913 (issued December 13, 2018); L.B., Docket No. 18-0533 (issued August 27, 2018);
Linda I. Sprague, 48 ECAB 386 (1997).
16

Id.

17

R.C., supra note 6; J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

18

Id.

5

explanation explaining how the March 4 2014 employment incident was sufficient to have caused
appellant’s diagnosed left elbow condition, his report is of limited probative value. 19
OWCP also received an unsigned hospital report, which noted that appellant injured her
left elbow on a metal cage while at work, that she had elbow tenderness laterally and along the
lateral epicondyle, no edema, no swelling, full range of motion, and a diagnosis of left elbow
contusion at that time. Reports that are unsigned or that bear illegible signatures cannot be
considered as probative medical evidence because they lack proper identification. 20 Thus, this
report is insufficient to meet appellant’s burden of proof.
In order to obtain benefits under FECA an employee has the burden of proof to establish
the essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.21 Because appellant has failed to provide such evidence demonstrating that her
diagnosed left elbow condition was causally related to the accepted March 4, 2014 employment
incident, she has not met her burden of proof to establish her traumatic injury claim. 22
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left elbow
condition causally related to the accepted March 4, 2014 employment incident.

19

The duty status reports which accompany the physicians’ medical reports in the record are of no probative value
as they do not contain an opinion on the issue of causation. See supra note 16.
20

T.C., Docket No. 18-1351 (issued May 9, 2019); Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55
ECAB 343 (2004).
21

Supra note 7.

22

The Board notes that the employing establishment issued an authorization for examination and/or treatment
(Form CA-16). A completed Form CA-16 authorization may constitute a contract for payment of medical expenses
to a medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the act ion taken on the
claim. See 20 C.F.R. § 10.300(c); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB
608 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

